DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the abstract, amendments to the specification, amendments to claim 1, and the addition of claims 2-12, in the response filed March 2, 2022, have been entered.
Claims 1-12 are currently pending in the above identified application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The disclosure discusses GB Patent 1051081 and RU 2113565, however neither reference has been cited on an IDS nor copy provided.

Election/Restrictions
Newly submitted claims 7-12 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: The common technical feature, specifically a textile material comprising an elongated tubular shell and a filler, does not contribute over the prior art and, therefore, is not considered a special technical feature. For example, see USPN 2,339,950 to Sackner, USPN 2,425,293 to McDermott, and US Pub. No. 2010/0263153 to Patrick detailed below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
Claim Interpretation
Claim 5 recites the limitation “the filler has a density of about 0.010 grams per cubic meter to about 0.030 grams per cubic meter”.  The density is interpreted as the overall density of the filler collectively.  For example, if the filler is a collection of fibers, it is the density of the collective fiber, not the density of the fiber itself.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support in the original disclosure for the limitation “wherein the filler is…natural microfibers.”  There is support in the originally filed disclosure for the filler being synthetic microfibers OR a mixture of natural and synthetic microfibers (see abstract).  However, there is no support in the originally filed disclosure for the filler being just natural microfibers.  Therefore, the amendment introduces new matter as the full scope of the claim is not supported.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or modify this limitation to claimed the filler being synthetic microfiber or a mixture of synthetic microfiber and natural microfiber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,425,293 to McDermott.
Regarding claims 1, 3, and 6, McDermott teaches a flexible insulating material in the form of a rope (a material for the production of woven and knitted textiles) (McDermott, col. 1 lines 1-5) comprising a tubular sleeve (elongated tubular shell) and filling (filler) (Id., col. 2 lines 5-19).  The limitation “for production of woven and knitted textiles” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The rope of McDermott is described as flexible and is capable of being used in the production of woven and knitted textile.  Examiner would like to note that the production  of woven and knitted textile does not require the material be woven itself, although the tope of McDermott would be capable of achieving this functionality.
Regarding claims 3 and 6, McDermott teaches the sleeve being a seamless, tubular fabric  (claim 3) that is knitted (claim 6) (McDermott, col. 3 lines26-36

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 2,339,950 to Sackner.
Regarding claims 1 and 3, Sackner teaches a cord (material) comprising a braided thread or cord open mesh covering shown as elongated tubular covering (elongated tubular shell) and a core or filler material (filler) (Sackner, abstract, col. 1 lines 1-3, col. 2 lines 2-25, Fig. 1, 2, and 5).
The limitation “for production of woven and knitted textiles” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The cord of Sackner is capable of being used for the production of woven and knitted textiles.  
Regarding claim 3, Sackner does not show the covering having seams (Sackner, Fig. 1-5), reading on the elongated tubular shell being seamless.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0263153 to Patrick.
Regarding claims 1-4, Patrick teaches a spun yarn comprising a sheath (shell) wrapped around a core of microdenier synthetic filaments (filler, synthetic microfibers- claims 2 and 4) (Patrick, abstract, para 0011).  Patrick shows the shell wrapping around the length of the core and is not shown have a seam (claim 3) (Id., Fig. 1, 2, 3, para 0007-0009), reading on an elongated tubular shell and being seamless.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott, as applied to claims 1, 3, and 6 above, in view of Heat Transfer of Fibrous Insulation Battings to Lee.
Regarding claim 2 and 4-5, McDermott teaches the filling material loose fibrous insulating material, such as asbestos fiber, mineral wool fibers, glass fibers and the like (McDermott, col. 1 lines 10-17, col. 2 lines 27-30).
McDermott does not teach the filing (filler) being synthetic microfiber, natural microfiber or mixture thereof and the density of the filling.
However, Lee teaches an insulating batting material formed of microfibers of polyester and polyolefin (synthetic microfibers, claims 2, 4) having a bulk density of 0.76-0.82 lb/ft3 (claim 5) and a diameter less than 10 microns (microfiber) (Lee, p. 2).  Lee teaches that fine fiber are supposed to provide effective thermal insulation for relatively thin batting thickness and microfibers are claimed to have more fiber-to-air contact surfaces than other fibers to provide equivalent insulation for thinner batting thickness (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the material of McDermott, wherein the filling (filler) is the synthetic microfiber of Lee, motivated by the desire of using conventionally known fibrous material predictably suitable for use in insulation and to provide equivalent thermal insulation for thinner thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Properties of Bubblfil to Quig teaches Bubblfil have a density ranging from 7.3 to 1.4 lbs per cubic foot. USPN 5,603,514 to Jencks teaches a monofilament core with a warp knitted sheath.  US Pub. No. 2009/0000264 to Ueda teaches a yarn formed by filing the interior of a tubular member configured by knitting with graphite.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789